Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 02/15/2022 have been entered. Claims 7-9 remain pending in the application. Claims 7-9 have been amended by the Applicant and claims 1-6 were previously withdrawn. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of application PCT/IB2019/050059 with International Filing Date: 01/03/2019 that claim priority from provisional Application 62629298, filed on 02/12/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


  Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (hereafter Lee, of record, see Information Disclosure Statement, dated 01/09/2020)  US 20170187962 A1.  
 In regard to independent claim 7, Lee teaches (see e.g. Figs. 1-6) a method (i.e. method of operating the imaging device 100 module 10 of apparatus and part of user terminal device 1, Abstract, paragraphs [03, 08-26, 45-47, 52-59, 65-70]) comprising: 
a) providing a folded camera (i.e. imaging device 100 of 10 with folded optics structure, paragraphs [45-47, 52-59, 65-70], Fig. 2) having a single lens module (i.e. lens module 105, paragraphs [15-18, 26-27, 52]) having a single lens module optical axis  and a fixed effective focal length (EFL) (i.e. lens module 105 with AF lens 131 movable by AF operator 130 in AF frame 132 along its single optical axis in Y direction of light L2 for focus adjusting function, and OIS 1520 lens in OIS frame 1521 movable by OIS operator 152 in X direction, as such lenses 131 and 1520 are aligned in single optical axis Y direction of light L2 and have fixed effective focal length, as 131 moves only for focus adjustment function and 1520 moves in perpendicular X direction to optical axis Y direction, in lens module tube 105,101, see paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5), 

a first optical path folding element (OPFE) for folding light arriving from an object in a first optical path (i.e. of first light L1) to a second optical path (i.e. folding into second light L2 along optical axis Y direction) substantially aligned with the lens optical axis (i.e. folded optics 110,110 folding light L1 from object to light L2 along optical axis of 105, Y-direction, paragraphs [53, 65-70], Figs. 4-5), and 
a second OPFE for folding light from the second optical path (for folding L2 light path) to a third optical path (i.e. to third light L3 path) toward the image sensor (i.e. as reflective optics 1510,1511 folding L2 to L3 towards image sensor 140, and also as OIS moving along Y direction, see paragraphs [57-39, 65-70], Figs. 4-5), 
wherein the third optical path is substantially parallel with the first optical path (i.e. as paths of light L1 and light L3 are along Z direction, paragraphs [53-59, 65-70], as depicted in Figs. 4-5) and wherein the first and third optical paths are substantially orthogonal to the second optical path (i.e. as paths of lights L1 and L3 along Z direction are orthogonal to light L2 along Y direction, paragraphs [53, 65-70], Figs. 4-5), 
b) moving the single lens module in a first direction (i.e. moving 105 along Y direction along optical axis of 131, 1520 i.e. along the light L2 path that is in Y direction) substantially parallel to the lens optical axis (i.e. Y direction, paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5) and in a second direction substantially perpendicular to both the first and second optical paths (as lens module 105,101 moves AF operator lenses 131 along its optical axis in Y direction, and moves OIS 1520 operator/lens movable in X direction that is perpendicular to light L1 and L2 paths in Y and Z directions, see paragraphs 54-59, 65-70], as depicted in e.g. Figs. 4-5); and  
c) moving the second OPFE in the first direction (as reflective optics 1510,1511 as OIS moves along Y direction for OIS operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5), 
wherein the combined motion of the single lens module (105) and of the second OPFE is operative to provide focus and to compensate for tilts of the camera around the first and second directions (i.e. as lens module 105, with AF operator lenses 131 provides focusing, and as the optical image stabilization with OIS 1520 operator lens moving in X direction, and reflective optics 1510, 1511 OIS moving along Y direction provide for optical image stabilization for tilts of imaging device 100 of 10, 1, e.g. for hand tremble compensating operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5). 

In regard to independent claim 9, Lee teaches (see e.g. Figs. 1-6) a method for providing focus and optical image stabilization in (i.e. method of operating focusing and optical image stabilization, OIS in the imaging device 100 module 10 of apparatus and part of user terminal device 1, Abstract, paragraphs [03, 08-26, 45-47, 52-59, 65-70]) in a folded camera module (i.e. providing focusing and OIS in imaging device 100 of 10 with folded optics structure, paragraphs [45-47, 52-59, 65-70]) having  
a first optical path folding element (OPFE) for folding light from a first optical path with a first optical axis (i.e. of first light L1 from object along optical axis of 110 along Z-direction) to a second optical path with a second optical axis perpendicular to the first optical axis (i.e. folded optics 110 for folding light L1 along Z direction into second light L2 along optical axis Y direction, perpendicular to Z direction, see paragraphs [53, 65-70], as depicted in e.g. Figs. 4-5), 
a single lens module (i.e. (i.e. lens module 105, paragraphs [15-18, 26-27, 52], Fig.2-3) with a symmetry axis parallel to second optical axis and with a fixed effective focal length (EFL) (i.e. lens module 105,101 tube with AF lens 131 movable by AF operator 130 in AF frame 132 along its optical axis in Y direction of light L2 for focus adjusting function, and OIS 1520 lens in OIS frame 1521 movable by OIS operator 152 in X direction, as such lenses 131 and 1520 are aligned in optical axis Y direction of light L2 and have fixed effective focal length, as 131 moves only for focus adjustment function and 1520 moves in perpendicular X direction to optical axis Y direction, in lens module, 105,101 see paragraphs [15, 26-27, 52.54-59, 65-70], Figs. 4-5), and 
a second OPFE for folding light from the second optical path (for folding L2 light path) to a third optical path (to third light L3 path, i.e. as reflective optics 1510, 1511 for folding L2 to L3 path that is towards image sensor 140, and also as part of OIS is for moving along Y direction, see paragraphs [57-39, 65-70], Figs. 4-5), 
a) moving the single lens module in a first direction (i.e. moving lens module 105 along Y direction along optical axis of 131, 1520 i.e. along the light L2 path that is in Y direction) substantially parallel to the symmetry axis (i.e. presumably along Y direction optical axis of 131, 1520, paragraphs 54-59, 65-70], Figs. 4-5) and in a second direction substantially perpendicular to both the first and second optical paths (as lens module 105,101 moves AF operator lenses 131 along its optical axis in Y direction, and moves OIS 1520 operator/lens movable in X direction that is perpendicular to light L1 and L2 paths in Y and Z directions, see paragraphs 54-59, 65-70], as depicted in e.g. Figs. 4-5); and  
b) moving the second OPFE in the first direction (as reflective optics 1510,1511 as OIS moves along Y direction for OIS operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5), 
wherein the combined motion of the single lens module (105) and of the second OPFE is operative to provide focus and to compensate for tilts of the camera around the first and second directions (i.e. as lens tube 101 with AF operator lenses 131 provides focusing, and as the optical image stabilization with OIS 1520 operator lens moving in X direction, and reflective optics 1510, 1511 OIS moving along Y direction provide for optical image stabilization for tilts of imaging device 100 of 10, 1, e.g. for hand tremble compensating operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5). 


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (hereafter Lee, of record, see Information Disclosure Statement, dated 01/09/2020)  US 20170187962 A1 in view of Nanjo US 20070126911 A1 (of record). 
Regarding claim 8, Lee teaches (see e.g. Figs. 1-6) that the single lens module (105) is fixedly attached to the first OPFE to form a lens-OPFE assembly (as folded optics 110, and lens module 105 with AF operator lenses 131 as well as zoom lens unit 121 are installed and fixed in lens module tube 105,101 forming the lens module 105, see paragraphs [15-18, 26-27, 52, 54-59, 65-70], Figs. 4-5), and wherein moving the single lens module includes moving the lens-OPFE assembly ( i.e. due to moving as AF operator lenses 131 and/or zoom lens 121 along the optical axis in Y direction of light L2, and due to moving OIS 1520 operator lens in X direction, thus moving at least parts of module 105 with 110, 131, 1520, see paragraphs 54-59, 65-70], Figs. 4-5). 
In the alternative that the above phrase limitation of moving the lens includes moving the lens-OPFE assembly (110, 131,121) requires integrated lens with first OPFE and thus moving the entire lens-OPFE assembly or moving the lens-OPFE assembly as a whole which Lee is silent about, the claim limitation is obvious as follows. Specifically, Nanjo who teaches in the same field of invention of an Image Capture Apparatus and zoom lens (see Figs. 1-3, Title, Abstract, paragraphs [02, 10-16, 44-48, 50]) and shows that lens is integrated with first OPFE (i.e. as prism P1 is integrated and moves together with lens group L13 (and L11) as first lens group G1, paragraphs [46-48], and therefore contributing to minimization of dimensions of the image capture apparatus, e.g. paragraphs [21, 24, 50]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form lens and first OPFE as lens and prism into integrated optical element and thus enable minimization of vertical and horizontal dimensions of the image capture apparatus, (see Lee paragraphs [21, 24, 50], and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). 


Response to Arguments

Applicant's arguments filed in the Remarks dated 02/15/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6-7 of the remarks that the cited prior art of Lee somehow fails to disclose (1) features of claims 7 and 9 that (1) “a single lens module” and moving a single lens module” because allegedly Lee has lenses in the module as AF lens operator and second OIS lens operator, which are two lenses that do not move as single integrated unit. The Examiner disagrees. As an initial matter, it is noted that the cited prior art of Lee at al. is the closest prior art with most similarities with the instant application. As such the cited prior art of Lee et al. cannot be regarded as not relevant art, given the entirety of disclosure of Lee in comparison with the instant invention. With respect to the issue (1) above as presented in the rejection above, Lee teaches all limitations of claim 7 and 9, as Lee teaches (see e.g. Figs. 1-6) a method (i.e. method of operating the imaging device 100 module 10 of apparatus and part of user terminal device 1, Abstract, paragraphs [03, 08-26, 45-47, 52-59, 65-70]) comprising: 
a) providing a folded camera (i.e. imaging device 100 of 10 with folded optics structure, paragraphs [45-47, 52-59, 65-70], Fig. 2) having a single lens module (i.e. lens module 105, paragraphs [15-18, 26-27, 52]) having a single lens module optical axis  and a fixed effective focal length (EFL) (i.e. lens module 105 with AF lens 131 movable by AF operator 130 in AF frame 132 along its single optical axis in Y direction of light L2 for focus adjusting function, and OIS 1520 lens in OIS frame 1521 movable by OIS operator 152 in X direction, as such lenses 131 and 1520 are aligned in single optical axis Y direction of light L2 and have fixed effective focal length, as 131 moves only for focus adjustment function and 1520 moves in perpendicular X direction to optical axis Y direction, in lens module tube 105,101, see paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5), 
an image sensor (image sensor 140, paragraphs 56-59, 65-70], Figs. 4-5), 
a first optical path folding element (OPFE) for folding light arriving from an object in a first optical path (i.e. of first light L1) to a second optical path (i.e. folding into second light L2 along optical axis Y direction) substantially aligned with the lens optical axis (i.e. folded optics 110,110 folding light L1 from object to light L2 along optical axis of 105, Y-direction, paragraphs [53, 65-70], Figs. 4-5), and 
a second OPFE for folding light from the second optical path (for folding L2 light path) to a third optical path (i.e. to third light L3 path) toward the image sensor (i.e. as reflective optics 1510,1511 folding L2 to L3 towards image sensor 140, and also as OIS moving along Y direction, see paragraphs [57-39, 65-70], Figs. 4-5), 
wherein the third optical path is substantially parallel with the first optical path (i.e. as paths of light L1 and light L3 are along Z direction, paragraphs [53-59, 65-70], as depicted in Figs. 4-5) and wherein the first and third optical paths are substantially orthogonal to the second optical path (i.e. as paths of lights L1 and L3 along Z direction are orthogonal to light L2 along Y direction, paragraphs [53, 65-70], Figs. 4-5), 
b) moving the single lens module in a first direction (i.e. moving 105 along Y direction along optical axis of 131, 1520 i.e. along the light L2 path that is in Y direction) substantially parallel to the lens optical axis (i.e. Y direction, paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5) and in a second direction substantially perpendicular to both the first and second optical paths (as lens module 105,101 moves AF operator lenses 131 along its optical axis in Y direction, and moves OIS 1520 operator/lens movable in X direction that is perpendicular to light L1 and L2 paths in Y and Z directions, see paragraphs 54-59, 65-70], as depicted in e.g. Figs. 4-5); and  
c) moving the second OPFE in the first direction (as reflective optics 1510,1511 as OIS moves along Y direction for OIS operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5), 
wherein the combined motion of the single lens module (105) and of the second OPFE is operative to provide focus and to compensate for tilts of the camera around the first and second directions (i.e. as lens module 105, with AF operator lenses 131 provides focusing, and as the optical image stabilization with OIS 1520 operator lens moving in X direction, and reflective optics 1510, 1511 OIS moving along Y direction provide for optical image stabilization for tilts of imaging device 100 of 10, 1, e.g. for hand tremble compensating operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5). 
Lee expressly teaches providing a folded camera (i.e. imaging device 100 of 10 with folded optics structure, paragraphs [45-47, 52-59, 65-70], Fig. 2) having a single lens module i.e. as single lens module 105, see paragraphs [15-18, 26-27, 52], having a single lens module optical axis  and a fixed effective focal length (EFL) (i.e. lens module 105 with AF lens 131 movable by AF operator 130 in AF frame 132 along its single optical axis in Y direction of light L2 for focus adjusting function, and OIS 1520 lens in OIS frame 1521 movable by OIS operator 152 in X direction, as such lenses 131 and 1520 are aligned in single optical axis Y direction of light L2 and have fixed effective focal length, as 131 moves only for focus adjustment function and 1520 moves in perpendicular X direction to optical axis Y direction, in lens module tube 105,101, see paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5).  
In response to applicant's argument under issue (1) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the entire lens module with all of the lenses included in the module moves as one integrated unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, it is noted that the limitation above does not limit or restrict how many lens elements may or may not be included in the lens. The limitation “a single lens module” is treated broadly in light of the specification as a lens module that may have several lens units or components. The optical elements and cited lens module noted in the rejection above satisfy the above limitation, and therefore Lee teaches the limitation under issue (1) above. 
Furthermore, the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “having” in the claims is interpreted in light of the specification, but the limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically folded lens camera having a single lens module is interpreted as folded camera imaging device (10) having a single lens module (i.e. 105, as noted above). However, the transitional phrase “having” does not imply or should be interpreted as single lens module that moves as a single integrated unit, since again, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Single lens module as 105 is correctly treated as single lens module that can have several lens elements as AF lens and second OIS lens. However, currently the claim language does not recite or require that such lens elements move as single integrated unit.   
It is also noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  Applicant’s argument under issue (1) is therefore not persuasive. 
	
Applicant argues on pages 7-8 of the remarks that the cited prior art of Lee fails to disclose (2) features of claims 7 and 9 that “the single lens module moving in a first direction substantially parallel to the lens optical axis and in a second direction substantially perpendicular to both the first and second optical paths” as recited in claim 7, or similarly “moving the single lens module in a first direction substantially parallel to the symmetry axis and in a second direction substantially perpendicular to both the first and second optical paths” as recited in claim 9, because Lee includes second OIS operator moving OIS lens 1520 in second direction and AF operator 131 lens moving in first direction allegedly not a s an integrated or entire single lens module, and is therefore different from instant invention having single lens module that as an integrate unit is in its entirety moving in first and second direction, as this is different from Lee where allegedly the second OIS operator and AF operator do not move together as single integrated lens unit. With respect to the above issue (2) as noted in the rejection above, the cited prior art of Lee teaches all limitations of claims 7 and 9, as for example Lee teaches (see e.g. Figs. 1-6) moving the single lens module in a first direction (i.e. moving 105 along Y direction along optical axis of 131, 1520 i.e. along the light L2 path that is in Y direction) substantially parallel to the lens optical axis (i.e. Y direction, paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5) and in a second direction substantially perpendicular to both the first and second optical paths (as lens module 105,101 moves AF operator lenses 131 along its optical axis in Y direction, and moves OIS 1520 operator/lens movable in X direction that is perpendicular to light L1 and L2 paths in Y and Z directions, see paragraphs 54-59, 65-70], as depicted in e.g. Figs. 4-5). 
In response to applicant's argument under issue (2) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., moving single lens unit in its entirety or as a single integrated unit with all its parts and components) in a first direction substantially parallel to the lens optical axis and in a second direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, it is noted that the limitation above does not limit or restrict how many lens elements may or may not be included in the lens. The limitation “a single lens module ” is treated broadly such that it applies to any number or combination of lens elements in a lens module (e.g. 105, see above) which move in first and second direction satisfy the above limitation, i.e. because such lens moves for optical stabilization in (X direction) and auto focusing purposes (in Y direction, i.e. along the optical axis of the lens). The optical elements noted in the rejection above satisfy the above limitation, and therefore Lee teaches the limitation under issue (2) above. 
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  As noted above, the same arguments as applied to claim 7 also apply for claim 9. Applicant’s argument under issue (2) is therefore not persuasive. 
Regarding claim 8 Applicant does not add any additional substantial arguments, but notes the dependability of claim 8 on base claim 7.  Additionally, the Applicant is reminded that the written opinion of the International Searching Authority is treated as the first written opinion i.e. preliminary examination report, and not part of the national stage under U.S. Rules of Practice for utility patent application.
No additional substantial arguments were provided after page 8 in the Remarks dated 02/15/2022. 
	

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/             Primary Examiner, Art Unit 2872